DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS received on August 5, 2020 and October 30, 2020 are proper and are being considered by the Examiner.
Drawings
The drawings received on February 11, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23, 32, and 39 are indefinite because while the claim recites that the multi-microfluidic cartridge comprises a plurality of separate sample inlets, the claim 
	Claims 30, 36, and 43 are indefinite because it is unclear what process is being made by the process of “applying a pressure” to the microfluidic cartridge as it is unclear whether the pressure is in the form of a mechanical exterior pressure onto the physical structure of the cartridge, or the internal pressure applied in the form of fluid/gas.
	Claim 31 recites the phrase, “the lane” in the phrase, “detect the presence of an amplification product an amplification region of the lane of the multi-lane microfluidic cartridge” as the cartridge comprises “multi” lanes.
	Claims 31 and 38 are also indefinite for reciting the phrase, “sample is configured to remain in the multi-lane microfluidic cartridge”.  Because it is unclear how “sample” can be configured to remain in the cartridge.  As any liquid sample stays put absent external forces applied thereto, all such samples can be “configured” to remain where they are and this interpretation is assumed.
Claim 35 appears to be duplicative to claim 21 for the following reasons.
	Claim 35 depends from claim 31.  Claims 21 and 31 are identical except that claim 31 is not recited to have a “one or more processors configured to control components of the instruments” used in the method of claim 21.

	Therefore, there does not appear to be any scope difference between claims 21 and 35.
	Claims 32-37 are indefinite by way of their dependency on claim 31.
	Claims 39-46 are indefinite by way of their dependency on claim 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Preliminarily, it is noted herein that the ‘066 patent stems from a restriction made in its application1.  While the presently rejected claims are drawn to a method while the claims of the ‘066 patent are drawn to a system, there is no 121 bar for double patenting because the restriction made in the subject-application (from which the ‘066 patent issued) pertained between two different apparatus.
With regard to instant claim 21, the ‘066 patent claims a system comprising:
an instrument, the instrument comprising a receiving bay configured to receive a multi-lane microfluidic cartridge (“receiving bay configured to receive a microfluidic cartridge of the plurality of multi-lane microfluidic cartridges”, claim 1), the instrument comprising one or more processors configured to control components of the instrument (“one or more processors configured to control the plurality of separately controllable heat sources”, claim 1), the components of the instrument comprising:
a plurality of separately controllable heat sources mounted in the instrument, a heat source of the plurality of separately controllable 
a detector mounted in the instrument, the detector configured to detect the presence of an amplification product in the amplification region during amplification (“an optical scanner configured to measure a level of fluorescence emitted from each amplification region”, claim 1);
an automatic pipetting machine mounted in the instrument, the automatic pipetting machine configured to load polynucleotide-containing samples into the multi-lane microfluidic cartridge when the multi-lane microfluidic cartridge is received in the receiving bay (“a liquid handling robot comprising a plurality of dispensing heads configured to transfer nucleic acid containing samples to a plurality of separate sample inlets of the microfluidic cartridge when received in the receiving bay”, claim 1; “a plurality of disposable pipette tip”, claim 1), wherein the automatic pipetting machine is configured to 
With regard to instant claim 23, the multi-lane microfluidic cartridge comprises a plurality of separate inlets aligned along a first axis, wherein the amplification regions of the multi-lane microfluidic cartridge are aligned along a second axis substantially parallel to the first axis, and wherein the detector does not cover the plurality of separate sample inlets of the multi-microfluidic cartridge when the multi-microfluidic cartridge is received in the receiving bay (see claim 4, verbatim).
With regard to instant claim 24, the detector is configured to independently detect a plurality of fluorescent dyes in the amplification region of the multi-lane microfluidic cartridge when the multi-lane microfluidic cartridge is received in the receiving bay, the plurality of fluorescent dyes having different fluorescent emission spectra, wherein each fluorescent dye corresponds to a fluorescent polynucleotide probe or a fragment thereof (“optical scanner configured to measure a level of fluorescence emitted from each amplification region [of the multi-lane microfluidic cartridge] … configured to provide real-time detection of an amplified target nucleic 
With regard to instant claims 25, 28, 37, and 46, the instrument further comprises a touchscreen display and a second receiving bay configured to receive a second multi-lane microfluidic cartridge (“instrument comprising a touchscreen computer”, claim 1; “further comprising a second receiving bay configured to receive a second microfluidic cartridge”, claim 7), concurrently process two samples, the first of which in a first microfluidic cartridge, the second of which in the second microfluidic cartridge, in their respective bays, and consecutively process two additional samples in the first and the second microfluidic cartridges, and displaying the results on said touchscreen display (see claim, verbatim).
With regard to instant claim 27, the instrument is configured to isolated polynucleotide-containing samples within the amplification region of the multi-lane microfluidic cartridge after confirming that the polynucleotide-containing samples are present in the amplification regions (“the system is configured to perform a fill check to ensure that an amplification region is filled with a nucleic acid-containing sample when the microfluidic cartridge is received … and the nucleic acid containing sample is transferred to the microfluidic cartridge”, claim 11).
With regard to instant claims 31-35, 38-41, 44, and 45, the claimed limitations are taught as discussed above.
Claims of the ‘066 patent are drawn to a system, not a method.

Claims of the ‘066 patent do not explicitly claim that the amplified sample remains on the microfluidic cartridge and is disposed when all lanes of the cartridge is used (instant claim 26).
Claims of the ‘066 patent do not explicitly claim that the detector is configured to move relative to the multi-lane microfluidic cartridge (instant claim 29).
Claims of the ‘066 patent do not explicitly claim that the system comprises a mechanism configured to apply pressure to the multi-lane microfluidic cartridge (instant claims 30, 36, and 43).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the claimed system of the ‘066 patent in the presently claimed method for the following reasons.
Initially, given that the system provided by the ‘066 patent is virtually identical to the system being employed in the present application, in the form of providing the microfluidic device and providing the system, it would have been plainly obvious to take the system claims of the ‘066 patent which comprises the microfluidic cartridge, and provide them its method of use.  Note that presently claimed invention, while directed to method, is nothing more than providing two products and there is no method of its actual use in an application whatsoever.  Therefore, providing a claimed 
As to the claimed aspects of the system for which the ‘066 patent lacks in explicit claiming, they are deemed obvious for the reasons that follow.
Regarding the feature of the multi-lane cartridge comprises at least one reservoir for containing waste (instant claims 22 and 42), microfluidic which are designed to process biochemical assays are known in the art to comprise various reservoirs from which to provide reagents as well as directing waste products thereto and providing them in the present microfluidic cartridge would have been no exception to such a knowledge.
Regarding the feature of the system that allows the amplified sample remains on the microfluidic cartridge and is disposed when all lanes of the cartridge is used (instant claim 26), such would have been an obvious configuration deemed to appeal to the common sense of the ordinarily skilled artisan using the system.  This is because the claimed microfluidic cartridge of the ‘066 patent was explicitly claimed as that which is capable of performing independent reactions in each of its multi-lanes.  Therefore, it would have been obvious to exploit all lanes of the microfluidic cartridge prior to discarding them for the purpose of optimizing economy of the method.
Regarding the feature that the detector is configured to move relative to the multi-lane microfluidic cartridge (instant claim 29), scanners which scan a microfluidic 
Regarding the feature that the system comprises a mechanism configured to apply pressure to the multi-lane microfluidic cartridge (instant claims 30, 36, and 43), application of pressure to a microfluidic cartridge in the form of seating them securely within a bay or housing, or fluidic pressure applied via the pipettes (which the claims of the ‘066 patent claim) in order to inject the samples into the multiple inlets of the microfluidic cartridge would have been an inherent ability if not obvious.
Therefore, for these reasons, the claims of the instant application are obvious over the claims of the ‘066 patent.

Claims 21-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,799,862 (herein, “the ‘862 patent”) in view of Tajima et al. (WO 2004/074848, publication date September 2, 2004, using US 2006/0133965 A1 as English translation). 
In addition, claims 21-46 are also rejected as being unpatentable over claims 1-48 of U.S. Patent No. 9,040,288 (herein, “the ‘288 patent”); claims 1-22 of U.S. Patent No. 9,080,207 (herein, “the ‘207 patent”); claims 1-22 of U.S. Patent No. 8,323,900 (herein, “the ‘900 patent”); claims 1-33 of U.S. Patent No. 7,998,708 (herein, “the ‘708 patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  As detailed mapping of the instant claims 
In addition, it is noted herein that the ‘862 patent does not share a parentage to the instant application.  Therefore, there is no 121 bar for double patenting.
With regard to claim 21, the ‘862 patent claims a diagnostic system (or apparatus; “apparatus for processing and amplifying a plurality of polynucleotide-containing samples”, claim 1), comprising	a) a plurality of consumables comprising:
a plurality of multi-lane microfluidic cartridges (“receiving bay configured to receive multi-lane microfluidic cartridge”, claim 1; “a second receiving bay configured to receive a second multi-lane microfluidic cartridge”, claim 23), each lane of the microfluidic cartridges comprising an amplification region within which nucleic acid amplification is carried out (“each sample lane of the plurality of sample lanes comprising a dedicated … amplification zone”, claim 1); and
a plurality of disposable pipette tips (“each sample lane … comprising a dedicated pipette inlet”, claim 1);
b) a receiving bay configured to receive a microfluidic cartridge of the plurality of multi-lane microfluidic cartridges (see above),

d) a plurality of separately controllable heat sources configured at the receiving bay, each heat source configured to thermal cycle a nucleic acid containing sample in an amplification region of the microfluidic cartridge when received in the receiving bay (“first heat source separate from the multi-lane microfluidic cartridge and configured to apply heat to the multi-lane microfluidic cartridge when the multi-lane microfluidic cartridge is received in the receiving bay”, claim 1; “plurality of second heat sources separate from the multi-lane microfluidic cartridge and configured to align with an apply heat to one or more selected regions of the multi-lane microfluidic cartridge at one or more selected times … plurality of second heat sources is configured to cyclically heat in a series of heating phases”, claim 1), wherein the amplification region is maintained at a substantially uniform temperature at least once in each thermal cycle (“the second heat source … if configured to maintain a substantially uniform temperature in an amplification reaction zone at each temperature … the plurality of second heat sources are configured to perform independent amplification reaction”, claim 1);

The microfluidic cartridge comprises a plurality of sample inlets, and the amplification reaction regions and the optical scanner does not cover the plurality of sample inlets when the microfluidic cartridge is received in the receiving bay (“the optical detector does not cover the dedicated pipette inlets of the multi-lane microfluidic cartridge when the multi-lane microfluidic cartridge is received in the receiving bay”, claim 6).
The system comprises a second receiving bay configured to receive a second microfluidic cartridge of the plurality of multi-lane microfluidic cartridges, which is configured to process a first nucleic acid containing sample in the microfluidic cartridge when received in the receiving bay and a second nucleic acid containing sample in the second microfluidic cartridge when received in the second receiving bay (“the apparatus is configured to concurrently process a plurality of samples in the first multi-lane microfluidic cartridge and  second multi-lane microfluidic cartridge when the first and second multi-lane cartridges are received in the receiving bay”, claim 23).

The ‘862 patent does not particularly claim that the system comprises an automated pipetting maching although the claim explicitly state that the system comprises a dedicated pipette inlet.
The ‘862 patent does not explicitly claim that the system comprises a touchscreen computer, a handheld barcode scanner, a keyboard, a mouse and a power supply, or a liquid handling robot comprising a plurality of dispensing heads which operate the pipettes (i.e., configured to transfer nucleic-acid containing samples to a plurality of sample inlets), or a processor to control the operations of the system.
The ‘862 patent does not claim that the system comprises an additional feature which works with the system which performs prior common tasks such as, extracting and isolating nucleic acids from multiple specimen types to load onto the microfluidic cartridge.
The ‘862 patent does not claim that the optical scanner is configured to measure fluorescence at multiple wavelengths.
The ‘862 patent does not claim that the system is configured to have a robotic means to transfer the nucleic acid samples to the microfluidic cartridge is received in the bay after a different nucleic acid-containing sample has been amplified in the microfluidic cartridge or that the transfer occurs with a second plurality of nucleic acid containing samples after the first plurality of nucleic acid containing samples are amplified.

The ‘862 patent does not particularly claim the source of the target nucleic acids being amplified.
The ‘862 patent does not particularly claim the number is sample channels in the multi-channel microfluidic cartridge such as 18 or more.
The ‘862 patent does not claim that the system perform a fill-check in the amplification region prior to commencing the reactions protocol.
The ‘862 patent does not claim that the heat source is a circular resistive heater.
Tajima et al. disclose an automated fluid dispensing station which is equipped with a monitoring capability that delivers control amounts of the reagents to a plurality of cartridges within the apparatus:
“monitoring function-equipped dispensing system … suck and discharge fluids with respect to pipelines; an elevating/lowering unit which enables the pipelines to be elevated/lowered so that they can be inserted/extracted with respect to a container in a container disposition are which is provided under the pipelines” (section [0020])

“disposable pipette tips 17 serving as the pipelines 2a” (section [0098])

The artisans also evidence a well-known means of providing a system which is fully programmable for automation that employs CPU driven inputs which operate the mechanical armatures which execute the features of the input:


“control unit 4 has: an operation instruction unit 8 which controls the mechanism unit 1 according to instructions from the input unit 5; and a monitoring unit 7 which judges the conditions in the pipelines …” (section [0092])

“the control unit 4 is constituted by an information processor that has a CPU, various memories, and various program data … the input unit 5 is constituted by a keyboard, a mouse, a switch, a communication line, or the like … have a display unti such as a liquid crystal or a CRT, a printer ….” section [0094])

“mechanism unit 1 has a function of performing processes such as dispensation, transport, extraction, separation, isolation, stirring, washing, and the like by sucking and discharging liquids …” (section [0096])

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claims of the ‘862 patent with the well-known motivation and technical features readily available in the art, thereby arriving at the claimed invention for the following reasons.
Initially, given that the system provided by the ‘862 patent is virtually identical to the system being employed in the present application, in the form of providing the microfluidic device and providing the system, it would have been plainly obvious to take the system claims of the ‘862 patent which comprises the microfluidic cartridge, and provide them its method of use.  Note that presently claimed invention, while directed to method, is nothing more than providing two products and there is no 
Next, the ‘862 patent, while not explicit, implicitly already claims a system which is configured to be operated via a CPU driven process.  This is because the microfluidic cartridge of the claimed device is claimed as being integrated into a system which provide little to no manual access for a technician to manually perform the processes which are performed inside the microfluidic cartridge.  In addition, the desire to automate a series of manual processes which are routinely performed manually in the biochemical assays in a miniaturized device such as microfluidic devices has been well established for the well-known advantages of conservation of reagents, reduction of sample contamination, and user introduced errors.
Therefore, the motivation to automate the processes which are employed in the claimed microfluidic device of the ‘862 patent would have been well-established if not already implicit by the claims themselves.
The microfluidic device of the ‘862 patent claims a system in which a microfluidic device comprising multiple inlets which are associated with their sample lanes and their independently controllable heaters.  Therefore, a system which is automated to operate the claimed microfluidic cartridge would have required that system to deliver the samples into the respective sample inlets, control the heaters 
It is the position of the Office that the application of mechanical means with a CPU so as to automate such processes would have been well-within the purview of an ordinarily skilled artisan at the time the invention was made, as evidenced by Tajima et al. who explicitly demonstrate the capability of operating a mechanical armature that picks up a number of pipette tips and operates the armature and pressuring mechanism to withdraw and deliver the desired fluids into the cartridges which are also located within the system.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the claims of the ‘862 patent and arrive at a system which further comprises a dedicated pipette inlet (as taught by Tajima), and robotic armatures which can carry the devices in the system such as pipette tips as well as the microfluidic cartridges.
In addition, Tajima et al. also evidence the use of barcodes for identifying the cartridge (see Figure 8, element 82), and a barcode reader to be used with the system:
“monitoring function-equipped dispensing system which has a container disposition confirming unit which reads an identifier affixed to a container disposed in the container … to obtain disposition data showing the type and the disposition container in the container disposition area … the ‘identifier’ includes a barcode for example, and the identifier is affixed on the upper side of the container” (section [0039] and [0040])

With regard to the system’s configuration to execute a varying order of sample injection and amplification on the microfluidic cartridge, such would have been an 
With regard to the optical detector being able to detect multiple wavelengths of the fluorescence observed in the sample lanes of the microfluidic cartridge, such would have been an obvious application to one of ordinary skill in the art given that each sample lanes are capable of performing separate reactions on therein, necessitating the ability to distinguish the signals produced from one sample lane to another.  This is explicit in the specification of the ‘862 patent regarding its claimed microfluidic cartridge:
“optical detector configured to independently detect one or more fluorescent dyes … having different fluorescent emission spectra” (column 5, lines 38-43, the ‘862 patent)

While this feature is not recited in the claim of the ‘862 patent, because the microfluidic device is explicitly claimed in the patent, the motivation to distinctly detect different fluorescence from the sample lanes is implicitly present wherein application of such features would not have been beyond the capability of the ordinarily skilled artisan at the time the invention was made.

With regard to the number of sample channels within the cartridge (claim 48), it would have been obvious to implement more channels are the technology would allow for the purpose of performing more sample analysis simultaneously.
With regard to the system performing a fill-check of the microfluidic device’s amplification region prior to performing an amplification reaction therein (claim 49), verifying that the amplification reaction mixtures are present in the region prior to performing the amplification would have been a common sense, practical step, whose automation would not have been beyond the ability of the ordinarily skilled artisan.
In fact, Tajima et al. evidence that their system also has the ability to monitor the discharge of the samples from the pipettes optically:
“the point of the pipeline must be a size which allows insertion into the opening of the container … the reason why the pipeline is ‘translucent or semi-translucent’ is to enable measurement of the inside by the optical measurement unit … If images are captured as the optical measurement, it is sufficient to obtain the static images at the time of completing the respective operations …” (section [0021])

“by detecting the liquid surface in the container … monitoring for example for an abnormality in the liquid amount stored in the container … due to clogging 

Therefore, based on the motivation as expressed above, and the availability of the technological ability of the ordinarily skilled artisan, claim 49 would have been obvious over the claims of the ‘862 patent.
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Regarding claims of the ‘288 patent, the claims also are drawn to an apparatus comprising the same multi-lane microfluidic cartridge (claim 1), having a processor (claim 1), a plurality of heaters in a receiving bay that receives the microfluidic cartridge (claim 1), a detector (claim 1), with the remainder of the claims and instant claims being obvious for analogous reasons set forth above.  
Regarding claims of the ‘207 patent, the claims are also drawn an apparatus comprising a plurality of multi-lane microfluidic cartridges, a plurality of receiving bays to accept the multi-lane microfluidic cartridges, a detector, and a processor (claim 1), and a method of its use (claims 20-22), with the remainder of the claims and instant claims being obvious for analogous reasons set forth above.
Regarding claims of the ‘900 patent, the claims are also drawn an apparatus comprising a plurality of multi-lane microfluidic cartridges, a plurality of receiving bays to accept the multi-lane microfluidic cartridges, a detector, and a processor (claim 1), and a method of its use (claims 20-22), with the remainder of the claims and instant claims being obvious for analogous reasons set forth above.
Lastly, regarding claims of the ‘708 patent, the claims are also drawn an apparatus comprising a plurality of multi-lane microfluidic cartridges, a plurality of receiving bays to accept the multi-lane microfluidic cartridges, a detector, and a processor (claim 1), and a method of its use (claim 33), with the remainder of the claims and instant claims being obvious for analogous reasons set forth above.
	Therefore, for these reasons, the instant claims are obvious over the claims of the cited patents.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 19, 2021
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Restriction mailed on August 24, 2020 of U.S. Application 16/914,109.